    Case: 1:19-cv-04152 Document #: 107 Filed: 06/22/20 Page 1 of 12 PageID #:899



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

  JAMES GIBSON                                          )
                                                        )
   Plaintiff,                                           )
                                                        )             Case No. 19-cv-4152
          v.                                            )             Hon. Sara L. Ellis
                                                        )             Hon. M. David Weisman
  CITY OF CHICAGO, et al.                               )
                                                        )
  Defendants                                            )

         PLAINTIFF’S RESPONSE TO DEFENDANT’S MOTION FOR ENTRY OF
                     CONFIDENTIALITY PROTECTIVE ORDER

         Plaintiff JAMES GIBSON, by his attorney, submits this response in opposition to the

 Defendants’ motion for entry of a protective order (Dkt. # 92), stating in support as follows:

                                        INTRODUCTION

       Plaintiff agrees with Defendants that entry of a protective order is reasonable to protect the

parties. As such, Plaintiff has no objection to entry of this Court’s model protective order in this

case, which adequately protects all categories of confidential documents that might be produced in

this litigation. See Ex. A (Northern District of Illinois Model Protective Order, showing information

available to the public may not be designated as “Confidential Information”). Plaintiff agrees with

the model protective order in that the Defendants’ personal information, such as medical, income tax

returns, address, social security number, telephone number, and any other personal identifiers should

not be disclosed to the public for safety reasons. Defendants, however, seek to modify the Court’s

Model Protective Order and propose their own protective order. See Ex. B (Defendants’ proposed

protective order, showing Defendants’ changes to the model order). Plaintiff opposes Defendants’

proposed protective order in as much as it seeks to protect as confidential entire Chicago Police

Department Complaint Register files (CR Files). The CR files are extremely relevant as they

document citizen complaints against the defendants as police officers and the City’s response to those
                                                  1
    Case: 1:19-cv-04152 Document #: 107 Filed: 06/22/20 Page 2 of 12 PageID #:900



complaints. The courts in this District have overwhelmingly held that CR files are public documents

that cannot be protected as confidential in their entirety.

       Should this court decide not to enter the model protective order, Plaintiff proposes his version

of a protective order. See Ex. C (Plaintiff’s counterproposal, showing Plaintiff’s modifications to

the Model Protective Order). Plaintiff’s version allows for expeditious production of CR files in this

case under the protective order, while establishing a reasonable procedure that permits public release

of the CR files.

       Defendants have not shown good cause for their modifications to the Court’s model

protective order. For the reasons explained below, this Court should deny Defendant’s motion, and

enter either the model protective order or Plaintiff’s counter proposal.

                                        LEGAL STANDARD

       Generally, pretrial discovery that is relevant to the any claim or defense should be disclosed

between opposing parties so long as it is proportionate to the issues presented. Fed. R. Civ. P. 26

(b)(1) However, Federal Rules of Civil Procedure 26 provides that a court “may, for good cause,

issue an order to protect a party or person from annoyance, embarrassment, oppression, or undue

burden or expense.” Fed. R. Civ. P. 26 (c)(1); see also Bond v. Utreras, 585 F. 3d 1061 (7th Cir.

2009). “Rule 26(c) allows a court to shield certain documents from the public when there is good

cause to do so.” Bond, 585 F.3d at 1074. The rule “confers broad discretion on the trial court to

decide when a protective order is appropriate and what degree of protection is required.” Gordon

v. Countryside Nursing and Rehab. Ctr., LLC., No. 11 C 2433, 2012 WL 2905607, at *2 (N.D. Ill.

July 16, 2012).

       As the moving party, Defendants bear the burden of showing good cause for their additions

to the model protective order. Cent. States, Se. & Sw. Areas Pension Fund v. Nat’l Lumber Co.,

No. 10 C 2881, 2012 WL 2863478, at *2 (N.D. Ill. July 11, 2012). In determining whether there is

                                                    2
    Case: 1:19-cv-04152 Document #: 107 Filed: 06/22/20 Page 3 of 12 PageID #:901



good cause for a protective order, the court must balance the harm to the party seeking the

protective order against the importance of public disclosure. In re Northshore Univ. Healthsystem,

254 F.R.D. 338, 341-42 (N.D. Ill. 2008). Good cause generally signifies a sound basis or

legitimate need to take judicial action. In re Alexander Grant & Co. Litig., 820 F.2d 352, 356 (11th

Cir. 1987). Some factors to consider in making this determination are privacy interests, whether

the information is important to the public health and safety and whether the party benefiting from

the confidentiality of the protective order is a public official. Pansy v. Borough of Stroudsburg, 23

F. 3d 772, 787-88 (3d Cir. 1994). “In sum, neither the CRs nor the RLs are exempt from disclosure

under FOIA,” Kalven v. City of Chicago, 2014 IL App (1st) 121846 at ¶32, 7 N.E. 3d 741 (1st Dist.

2014), overruled on other grounds by Perry v. Dep’t of Fin. & Prof”l Regulation, 2018 IL 122349,

106 N. E. 3d 1016 (2018).



                                               ARGUMENT

        Plaintiff’s disagreement concerns Defendant’s proposal to modify the model protective

 order to include CR files in the category of confidential documents. Specifically, at issue is the

 City’s following underlined addition to paragraph 2 of the Model Protective Order:

        As used in this Order, “Confidential Information” means information designated as
        “CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER” by the producing
        party that falls within one or more of the following categories: ............ (h)…[a]ny
        disciplinary actions, files and attachments to such files generated by the investigation of
        deaths in custody, uses of deadly force, and complaints of misconduct by Chicago police
        officers(generally referred to as “’Log Number” files, “Complaint Register” (CR) files,
        “Universal” (U) files, “extraordinary Occurrence” (EO) files, or “Non-Disciplinary
        Intervention” (NDI) files) (collectively hereinafter referred to as “Log Files”), or by internal
        Chicago Police Department “Summary Punishment Action Requests” (SPARs).

        CR files are not “prohibited from public disclosure by statute”⎯indeed, the Illinois

 Appellate Court determined that they are public records not categorically exempt under any

 provision of the Illinois Freedom of Information Act. Kalven v. City of Chicago, 2014 IL App. (1st)

                                                  3
   Case: 1:19-cv-04152 Document #: 107 Filed: 06/22/20 Page 4 of 12 PageID #:902



121846. The Kalven case goes on to leave open the possibility that a limited amount of information

contained within CR files may be redacted pursuant to IFOIA’s deliberate-process exemption, 5

ILCS 140/7(1)(f), prior to production. Id. at ¶¶ 24-25, 32.

       Here, the City seeks to subject all of the contents of any relevant CR file to the restrictions

of the Protective Order, claiming that it should not have to bear the burden of redacting the files.

The City’s position cannot be squared with Rule 26 and the resulting limited purpose of

protective orders. Such orders exist to protect that which is confidential from possible public

disclosure, not to enable the producing party to avoid the burden of making redactions. This is

particularly so with respect to CR files, which the Illinois Appellate Court has found to be matters

of public record. Moreover, the City has already indicated that it plans to redact the CR files for

personal identifying information even with the Confidentiality designation, so it is already going

to be reviewing and redacting the CR files before making any production in this case. See Mot.

for Entry of Confidentiality Protective Order (Dkt. # 92) at p. 4.

       CR files contain records of citizen complaints against police officers and the investigations

into these complaints. Requiring Plaintiff to keep CR files confidential would senselessly impede

Plaintiff’s ability to question third party witnesses regarding the CR files. A confidentiality

designation would also bar Plaintiff from sharing these CR files with other civil rights lawyers

seeking to expose police misconduct and would block Plaintiff’s counsel from tracking

misconduct complaints against particular police officers. Such a restriction is unjustifiable in light

of the Illinois Appellate Court ruling that CR files are public records not exempted from disclosure

under the Illinois Freedom of Information Act.



       A.      The City Has Not Established Good Cause for Designating Complaint
               Register Files Confidential.

       “[U]nder [Rule] 26(c), the district court has the power to issue a protective order only
                                                  4
   Case: 1:19-cv-04152 Document #: 107 Filed: 06/22/20 Page 5 of 12 PageID #:903



upon a showing of ‘good cause.’” Jepson, Inc. v. Makita Elec. Works, Ltd., 30 F.3d 854, 858 (7th

Cir. 1994). The burden to demonstrate good cause for entry of a protective order rests with the

party seeking to limit disclosure. Pfizer Inc. v. Apotex Inc., 744 F. Supp. 2d 758, 762 (N.D. Ill.

2010). “[I]mplicit in Rule 26(c)’s ‘good cause’ requirement” is the understanding that absent good

cause, “a party receiving discovery materials might make them public.” Public Citizen v. Liggett

Group, Inc., 858 F.2d 775, 789 (1st Cir. 1988).

       Here, the City has utterly failed to articulate a basis for designating CR files as Confidential

other than that it would be “burdensome” to produce them with redactions for those portions of

the files exempt from public disclosure under IFOIA. See Mot. (Dkt. # 92) The City, however, has

already undertaken to redact a broad range of personal identifying information from the CR files

it will produce. Id. at p. 9. The City insists that good cause exists for a Confidentiality designation

due to CR files’ inclusion of “names of complainants and third parties and other private

information,” including social security numbers, information included in the Illinois Identity

Protection Act, 5 ILCS 179/10(b)(1) (i.e., social security numbers), and information included in

the Juvenile Court Act, 705 ILCS 405/1-1 et seq. Id. at ¶ 12. Yet the City’s plan is to redact this

very information prior to producing it under a Confidentiality designation to Plaintiff. (providing

for redaction of social security numbers, dates of birth, information covered by Juvenile Court

Act, and, for security reasons, all references to a current or former police officer’s confidential

information about him/ herself and his/ her family). As expressed to Defendants, Plaintiff respects

the need to keep Defendant officers’ personal information (address, social security number,

income tax returns, dates of birth and any other personal identifiers) from leaking to the public.

The officers’ personal information is the very information that the Model Protective Order would

protect and is agreeable to Plaintiff. However, CR files are beyond the scope of what should be

protected. When focusing our discussion precisely to CR files, the City has not presented any

                                                  5
   Case: 1:19-cv-04152 Document #: 107 Filed: 06/22/20 Page 6 of 12 PageID #:904



persuasive argument as to the validity of keeping the officers’ CR files secrete. Most of the officers

involved in the present lawsuit have been named in prior lawsuits, newspaper articles and reports

and thus allegations of their prior bad acts are already public and well documented. As far as

protecting the officers’ reputation, disclosing the contents of the CR files cannot possibly affect

their reputation any more than what is already known about many of the defendants.

      Furthermore, other courts have held that the possible harm to the defendant officers’

reputation is a factor that should not hold much weight in defining “good cause” given their

public status.

              “Police officers are public servants sworn to serve and protect the
      general public. The general public’s health and safety are at issue whenever
      there are serious allegations of police torture. The manner in which such
      allegations are investigated is a matter of significant public interest. The
      real issue for this Court to decide is whether the specific harm to the
      defendants outweighs the significant public interest in the disclosure of the
      disputed files…..Privacy interests are diminished when the party seeking
      protection is a public person subject to legitimate public scrutiny.
      Performance of police duties and investigations of their performance is a
      matter of great importance. Much of the Goldston Report, the 10 designated
      CR files and the Police Foundation Memorandum are already a matter of
      public record. This has led to many articles being published about the
      allegations of police torture.
       Wiggins v. Burge, 173 F.R.D. 226 (N.D. Ill. 1997).

       The City also has failed to provide any detail as to the burden redaction will entail other

than to say that the process is “defendants’ attorneys would be required to perform a page by

page analysis of every CR file requested in discovery in order to determine if each individual

page contained confidential information, then mark each page appropriately.” This assertion of

burden does not constitute good cause for a blanket confidentiality designation given that

defendants’ attorneys propose going through each page any way to redact personal information.

       Furthermore, where the documents at issue are government records and available to the

public pursuant to state freedom of information laws, there is no basis for a judicial order barring

                                                  6
   Case: 1:19-cv-04152 Document #: 107 Filed: 06/22/20 Page 7 of 12 PageID #:905



disclosure. The Northern District’s Model Protective Order embodies this commonsense

judgment. The model order defines a limited body of documents as confidential and states:

“Information or documents that are available to the public may not be designated as Confidential

Information.” Local Rule Form 26.2 at ¶ 2. Defendant’s proposed protective order strikes out this

provision in its effort to shield public documents from public dissemination. See Mot. (Dkt. # 92)

and Ex. B. at ¶ 2.

       While there was previously uncertainty as to the status of CR files, the Illinois Appellate

Court made clear that these documents are public records and not exempt from disclosure under

the Illinois Freedom of Information Act (IFOIA). Kalven v. City of Chicago, 2014 IL App.

(1st)121846. Since the Kalven ruling, federal district courts in Illinois have increasingly refused

to issue sweeping protective orders for CR files. See Sierra v. Guevara, et al., No. 18-cv-3029

(N.D. Ill. June 7, 2019), Doc. No. 118 at 3; Jackson v. City of Chicago, No. 14-cv-6746, 2017

WL 5478303, at *2 (N.D. Ill. Nov. 14, 2017) (“In the wake of Kalven, several judges in this

district have ruled that a blanket order forbidding dissemination of the contents of CR files to

third parties cannot be justified.”); Jacobs v. City of Chicago, No. 14-cv-5335, 2015 WL 231792,

at *2 (N.D. Ill. Jan. 16, 2015) (“Considering Kalven’s interpretation of IFOIA, this court agrees

with Plaintiff that marking entire CR files confidential . . . is unjustified.”); Sokol v. City of

Chicago, No. 13-cv-5335, 2014 WL 5473050, at *3 (N.D. Ill. Oct. 29, 2014) (“Defendants have

failed to show good cause for treating entire CR files as confidential by default.”); Kuri v. City of

Chicago, No. 13-cv-1653 (N.D. Ill. June 6, 2014), Doc. No. 77 at 3 (“Because CR files are now

subject to public inspection under IFOIA, Defendants cannot meet its burden of showing ‘good

cause’ for including a clause for CR files in the protective order.”); Viramontes v. City of Chicago,

No. 13-cv-6251, 2014 WL 12775316, at *2 (N.D. Ill. June 2, 2014) (“Categorically considering

confidential the entirety of contents found in a CR file is inconsistent with the stance taken by the

                                                  7
   Case: 1:19-cv-04152 Document #: 107 Filed: 06/22/20 Page 8 of 12 PageID #:906



Illinois appellate courts.”). In Sierra, Judge Weisman found that “[w]ith Rule 26’s requirement

for good cause and this district’s post-Kalven precedent in mind . . . Defendants have failed to

justify an indiscriminate confidential designation for [CR] files under the protective order.” No.

18-cv- 3029 at 3. In light of Kalven’s IFOIA holding, “the question is not whether Plaintiff will

receive these documents, but how.” Id.



       B.      Defendants proposed protective order will prejudice Plaintiff’s investigation.

       Defendants’ proposed protective order attempts to offer a solution to disclosing

information contained in the CR files to individuals interviewed in the course of litigation.

Defendants seem to acknowledge the importance of Plaintiff to be able to disclose the CR files to

witnesses to conduct any meaningful interview of those potential witnesses Defendants proposed

protective order would require that any potential witness that Plaintiff seeks to interview would

be required to sign an “Agreement to be Bound” before they can be shown the contents of any CR

files. Def. Ex. B, Attachment A. In practicality, this does not do much to ease the burden on

Plaintiff’s ability to interview these essential witnesses. Many of these witnesses will have

information essential to Plaintiff regarding the defendant officers’ prior bad acts and the City’s

response to those bad acts. In fact, this will form an important basis of Plaintiff’s Monell claim.

These witnesses, who have already alleged abuse by the government, will undoubtedly have

mistrust for the legal system, including attorneys and their investigators. Whatever success

Plaintiff’s attorney and investigator has in establishing a rapport with these witnesses while come

to a dead end once the witness is required to sign an “Agreement to be Bound”. Obviously, the

“Agreement to be Bound” is enforceable through this Court’s contempt powers. Once that is

rightfully explained to any of these witnesses, it is foreseeable that they would no longer wish to

cooperate. After all, what do they have to gain by voluntarily subjecting themselves to potential

                                                 8
    Case: 1:19-cv-04152 Document #: 107 Filed: 06/22/20 Page 9 of 12 PageID #:907



 contempt of this Court? No matter how helpful they may want to be to shedding light on their

 allegations of police misconduct, it may be a bit much to ask them to put themselves in potential

 danger of contempt to do so. Defendants’ proposed “Agreement to be Bound” will have a chilling

 effect on the flow of information during Plaintiff’s investigation.

        C.      Proposed Inclusion of Paragraph 6 is not warranted

       As explained above, Plaintiff has no objection to treating personal identifying information as

confidential, and the model protective order already permits such a designation. Ex. A At ¶2. In

their proposed paragraph 6, Ex. B. Defendants propose to redact information from documents

entirely before tendering to Plaintiff’s counsel. This redaction can be problematic given that

Defendants will have unilateral access to identifying information of witnesses and thus can identify

and locate those witnesses, while Plaintiff does not have the information and cannot locate the

witnesses.

       Again, Defendants do not establish good cause for such redactions. In fact, they mention

officer safety and the Juvenile Court Act. Plaintiff has no objection to redactions necessary to

protect officer safety. However, the provisions of Illinois that Defendants cite only require

redaction of victim names.

        D.      Plaintiff objects to defendants’ removal of Paragraph 8 of the Model Order

       The model order provides in paragraph 8 that parties cannot withhold information in

discovery based on an assertion that the information requires greater protection that that provided

by the protective order, unless the party moves for an order calling for greater protection. Ex. A

Defendants have deleted that provision. The Rules plainly provide that parties are not permitted to

withhold discoverable information without asserting a claim or privilege. Rule 26(b)(5), or securing

a Court order, Rule 26(c). Paragraph 8 of the model order makes clear that the protective order does

not modify these background rules. There is no reason to delete that straightforward statement of
                                                  9
    Case: 1:19-cv-04152 Document #: 107 Filed: 06/22/20 Page 10 of 12 PageID #:908



law.

         E.      Plaintiff’s counter proposed modifications would alleviate any burden placed
                 upon Defendants’ counsels.


         If this Court is persuaded to modify the Model Protective Order, Plaintiff offers a counter

proposed protective order. See Ex. C. Following Defendants’ proposed solution to disclose

information contained in the CR files to potential witnesses, Plaintiff would be required to have such

witness agree to and sign an “Agreement to be bound” before such disclosure could take place. As

expressed above, this proposal will certainly be problematic and have a chilling effect. If such

witness refuses to sign the “Agreement to be bound” and be shown the CR file, any interview would

be ineffective. At that point, the burden would shift to Plaintiff to ask this Court to lift such provision

so that the interview could take place.        Essentially, by summarily defining the CR files as

“Confidential Information” Plaintiff would bear the burden of establishing why the CR files should

be able to be disclosed. This would improperly relieve the party seeking the protection, in this case

Defendants, from their burden of showing why on a case-by-case basis the disclosure of each CR

file would harm them. Since Defendants are seeking this protection the burden of validating such

request should remain with them.

         Plaintiff proposes that the CR files remain not designated as “Confidential” prior to the City

tendering the information to Plaintiff. Plaintiff would then narrow down what information he seeks

to disclose to potential witnesses and present that information to Defendants’ counsel. Defendants’

counsel will then have three (3) business days to try to come to an agreement with Plaintiff or file a

motion for protective order. This approach will vastly reduce the scope of material that Defendants’

attorneys would need to redact. For example, if the City turns over 100 CR files, Plaintiff will more

than likely narrow the files that it intends to use to 25 or so. Plaintiff will identify those 25 files and

present them to Defendants’ counsel. At that point Defendants only need to concern themselves

                                                    10
   Case: 1:19-cv-04152 Document #: 107 Filed: 06/22/20 Page 11 of 12 PageID #:909



with 25 files. Obviously, Defendants’ counsel would be welcome to discuss and resolve potential

issues during the three-day attorney review period. More than likely the Court’s intervention would

remain unnecessary. To the extent that Court intervention is necessary, the burden will properly

remain on Defendants to establish the need of a protective order. If no objection to disclosure is

made within the three-day attorney review period, Plaintiff would be allowed to disclose the

information disclosed in the CR file. See Ex. C ¶ 9 Plaintiff’s counter proposal to modifications.

         Plaintiff has discussed this approach with Defendants’ attorney during previous phone

conferences and remains unclear if Defendants object to this approach.

                                         CONCLUSION

        For these reasons, the court should deny the City’s Motion for Entry of Confidentiality

 Protective Order. Plaintiff requests that the Court enter the Model Protective Order. In the

 alternative, Plaintiff requests that the Court enter Plaintiff’s counter-proposed version of the

 protective order, which permits public disclosures of CR files.



                                                      Respectfully submitted,

                                                      JAMES GIBSON

                                                      By: /s/ Ramon A. Moore
                                                      Plaintiff’s Attorney




 Ramon A. Moore
 Law Office of Ramon A. Moore
 150 N. Michigan Ave.
 Suite 2800
 Chicago, Illinois 60601
 (312) 332-5134
 ramonmoore@ramonmoorelaw.com
                                                 11
  Case: 1:19-cv-04152 Document #: 107 Filed: 06/22/20 Page 12 of 12 PageID #:910




                               CERTIFICATE OF SERVICE

       The undersigned, an attorney, certifies that on June 22, 2020 he served the foregoing

motion upon all counsel who have filed appearances in these actions via CMECF.



                                                           /s/ Ramon A. Moore




                                               12
